DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on November 12, 2020 has been entered.
Claims 2-5, 7, 9, 13-20 and 23-24 are cancelled.
Claims 1, 6, 10 and 21-22 are currently amended.
Claims 1, 6, 8, 10-12 and 21-22 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on December 6, 2018 is acknowledged.
Claims 1, 6, 8 and 21-22 are drawn to the elected invention and are examined on the merits.
Claims 10-12 are withdrawn as drawn to a non-elected invention.

Claim Objections
Claims 1 and 21-22 are objected to because of the following informalities:  the claims recite that the construct comprises a kinase domain.  However, a kinase domain is a polypeptide, while a construct would comprise a nucleic acid sequence that encodes a polypeptide, and SEQ ID NO: 2 is a nucleotide sequence.  It is suggested that the claims be amended to recite a “construct comprising SEQ ID NO: 2, encoding the kinase domain of Arabidopsis VIH2”.  Note that claim 1 recites this phrase at lines 1-2 and again at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The claims are drawn to a plant transformed with a construct comprising a VIH2 encoded by SEQ ID NO: 2 or homologs thereof, in which the plant has increased expression of VIH2 intracellular concentration of inositol pyrophosphates InsP7 and/or InsP8 is increased relative to a wild type plant that lacks said construct.  And dependent claims recite that the plant has increased resistance to owlet moth larvae or Alternaria fungi.  However, the specification only exemplifies Arabidopsis plants that overexpress the kinase domain of Arabidopsis VIH2 that have an increase in the intracellular concentration of inositol pyrophosphates InsP7 and/or InsP8, and increased resistance to the herbivorous insect Mamestra brassicae (cabbage moth) and to the necrotrophic ascomycete Alternaria brassicicola.  It is noted that the specification only discloses SEQ ID NO: 2 as the VIH2 gene.  The sequence of the kinase domain, which was transformed into the Arabidopsis plants of the examples, is not described.  
The claims are broadly drawn to a genus of plants of any species that have inducible or increased expression or activity of VIH2 or VIH1 or homologs thereof, and have an increase in the intracellular concentration of inositol pyrophosphates InsP7 and/or InsP8, yet only one plant species that overexpresses the kinase domain of SEQ ID NO: 2 has been shown to have an increase in the inositol pyrophosphate InsP8 and increased resistance to an herbivorous insect and a necrotrophic ascomycete.  The claims are drawn to a broad genus of possible structures having the claimed functional activities, which encompass any modification that might increase the expression or the activity of VIH2 or VIH1 or homologs thereof, while only one structural species has been exemplified having the functional activity of the claims.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed 

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed November 12, 2020 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite “a plant transformed with a construct comprising a VIH2 encoded by SEQ ID NO: 2 or homologs thereof” that recite a structural requirement, and point to a Genbank entry as providing the VIH2 sequence as already known.   
The Examiner maintains the rejection given that the claims are still broadly drawn to a genus of plants of any species that comprise homologs of VIH2 and have an increase in the intracellular concentration of inositol pyrophosphates InsP7 and/or InsP8, and further have increased resistance to herbivorous insects and/or pathogenic fungi, in dependent claims 21-22, yet only one plant species that overexpresses the kinase domain of SEQ ID NO: 2 has been shown to have an increase in the inositol pyrophosphate InsP8 and increased resistance to an herbivorous insect and a pathogenic fungus.  The specification does not describe any homologs that confer these functional characteristics.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662